Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 12/1/20.  Claim(s) 2, 7, 10, and 17 are cancelled.  Claim(s) 1, 3-6, 8, 9, and 11-16 are pending. Claim(s) 15 and 16 have been withdrawn.  Claim(s) 1, 3-6, 8, 9, and 11-14 are examined herein. 
Applicant's arguments with respect to the 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic (WO 2013/077825 A1; of record), in view of Chewable metformin article (published 10/12/12; retrieved from the web 8/25/20; of record), further in view of Paulsen et al. (US 2007/0128251 A1; of record), and further in view of .
The instant claims are generally drawn to a chewable dosage form having a matrix comprising a combination of metformin hydrochloride and sitagliptin, a fully or partially pregelatinized starch, a polyethylene glycol polymer, a lubricant, an emulsifier, a flavoring agent; and a sweetener wherein the sum of the starch, lubricant, and polyethylene glycol polymer is at least 20 wt.% of the matrix, wherein the emulsifier is glycerol monostearate or cetyl alcohol (related to claim 3), wherein the matrix further comprises an acidifier selected from citric acid, malic acid, acetic acid, lactic acid or tartaric acid (related to claim 4), wherein the matrix further comprises a humectant selected from glycerin, propylene glycol, or cetyl alcohol (related to claim 5), wherein starch is partially pregelatinized starch (related to claim 6), wherein the polyethylene glycol polymer is polyethylene glycol 8000, polyethylene glycol 6000 or polyethylene glycol 3350 (related to claim 8), wherein the sweetener is a hydrogenated starch hydrolysate, a sugar alcohol, sucralose, or glycyrrhizin (related to claim 9), wherein the lubricant is selected from partially hydrogenated palm kernel, oil soy bean oil, or coconut oil, wherein the flavoring agent is peppermint (related to claim 11), wherein the combination of active pharmaceutical ingredients is 500 mg of metformin hydrochloride and 50 mg of sitagliptin (related to claim 14), wherein the matrix comprises:
from 15 to 40 wt.% of the combination of active pharmaceutical ingredients;
from 25 to 45 wt.% of the fully or partially pregelatinized starch;
from 0.5 to 10 wt.% of the polyethylene glycol polymer; and
from 5 to 20 wt.% of the lubricant (related to claim 12).

Bilgic discloses compositions for the treatment of diabetes comprising 500 mg metformin hydrochloride (see, for example, the title, abstract, and the whole document) and sitagliptin (see, for example, claim 32) which can be chewable (see, for example, claims 28 and 38), which can comprise starch (see, for example, claims 16 and 26), a polyethylene glycol with a weight of 400-10000 (see, for example, the claims and pg. 3 lines 22-27), a lubricant (see, for example, claim 25), an acid such as malic/citric/tartaric/fumaric/etc. (see, for example, pg. 6 lines 7-9), and flavoring agents (see, for example, claims 15 and 25).
Bilgic does not specifically disclose the instant composition.
The Chewable metformin article discloses that Boston Therapeutics had developed a new chewable formulation of the generic drug metformin hydrochloride.  Thus, the article showcases that the interest in chewable drugs specifically for the treatment of diabetes, including the instantly claimed metformin, was well-known and was being actively pursued prior to the instant filing.
Paulsen et al. discloses chewable dosage forms (see, for example, the title, abstract, and the whole document) comprising cetyl alcohol and glycerol monostearate (see, for example, [0021]), glycerin (see, for example, Formula 1 on pg. 4), starch such as starch 1500 in an amount of 47.9% (the Examiner notes that starch 1500 is a known mixture of fully and partially pregelatinized starch from maize; see, for example, Formula 1 on pg. 4), polyethylene glycols such as polyethylene glycol 8000 in an amount of 2% (see, for example, Formula 1 on pg. 4), sweeteners and flavorings such as peppermint (see, for example, [0017]), and soybean oil in an amount of 7% (see, for 
The janumet prescribing information discloses that metformin and sitagliptin were known to be combined in a single composition and commercially available, and that the dosing was 50 mg sitagliptin with 500 mg metformin HCl (see, for example, DOSAGE FORMS AND STRENGTHS, and the whole document).
It would have been obvious to one of ordinary skill to make the instantly claimed composition prior to the instant filing date.
One of ordinary skill would have been motivated to make the instant composition because the prior art recognized that chewable compositions for diabetes treatment were useful, recognized that metformin and sitagliptin compositions were useful for the oral treatment of the same, and taught compositions that were useful for chewable formulations.  The particular claim limitations, e.g. the starch, PEG, oil, etc. are all commonly used compounds and compositions disclosed by the prior art as useful for the formulation of chewable dosage forms and were used within the instantly claimed ranges.  One of ordinary skill would have made a chewable composition of 500 mg of metformin hydrochloride, 50 mg of sitagliptin totaling 15-40 wt.% of the combination of active pharmaceutical ingredients, 25-45 wt.% starch 1500, 0.5-10 wt.% of the polyethylene glycol 8000, 5-20 wt.% of soybean oil, cetyl alcohol, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  Absent criticality, the combination of known compounds and compositions disclosed in the prior art in amounts and ratios generally taught by the prior art would have been obvious.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic (WO 2013/077825 A1; of record), in view of Chewable metformin article (published 10/12/12; retrieved from the web 8/25/20; of record), further in view of Paulsen et al. (US 2007/0128251 A1; of record), and further in view of Janumet prescribing information (approved 2007; retrieved from the web 8/26/20; of record) as s 1, 3-6, 8, 9, 11, 12, and 14 above and further in view of Thorengaard (US 2010/0104689 A1; of record).
The instant claims are generally drawn to a chewable dosage form having a matrix comprising a combination of metformin hydrochloride and sitagliptin, a fully or partially pregelatinized starch, a polyethylene glycol polymer, a lubricant, an emulsifier, a flavoring agent; and a sweetener wherein the sum of the starch, lubricant, and polyethylene glycol polymer is at least 20 wt.% of the matrix, and wherein the dosage form is chewable, wherein the sweetener is a hydrogenated starch hydrolysate, a sugar alcohol, sucralose, glycyrrhizin or a pharmaceutically acceptable salt thereof, or a combination thereof (related to claim 9), and wherein the matrix comprises 15-40 wt.% of the combination of active pharmaceutical ingredients, 25-45 wt.% of the fully or partially pregelatinized starch, 0.5-10 wt.% of polyethylene glycol 8000, and 5-20 wt.% of partially hydrogenated palm kernel oil (related to claim 13).
Bilgic, the Chewable metformin article, Paulsen et al., and the Janumet prescribing information disclose as above but do not specifically disclose the sweetener being hydrogenated starch hydrolysate/sugar alcohol/sucralose/glycyrrhizin, or the partially hydrogenated palm kernel oil.
Thorengaard discloses a chewable composition (see, for example, the title and the whole document) comprising similar elements to those disclosed by Bilgic, the Chewable metformin article, Paulsen et al., and the Janumet prescribing information such as metformin (see, for example, [0083] and Table 5 on pg. 28), sitagliptin (see, for example, [0090]), starch (see, for example, [0210], [0262], [0265], [0310], etc.), polyethylene glycol (see, for example, [0367]), glycerol monostearate (see, for example, 
Thorengaard further teaches that the oil can comprise soybean oil, partially hydrogenated soybean oil, partially hydrogenated palm kernel oil, etc., thus showing that they share common utility, and additionally teaches common sweeteners such as hydrogenated starch hydrolysate (see, for example, [0262]), sugar alcohols (see, for example, [0265]), sucralose (see, for example, [0267]), glycyrrhizin (see, for example, [0267]), etc.
It would have been obvious to one of ordinary skill to make the instantly claimed composition with hydrogenated starch hydrolysate/sugar alcohol/sucralose/glycyrrhizin, and partially hydrogenated palm kernel oil.
One of ordinary skill would have been motivated to make and use a composition with hydrogenated starch hydrolysate/sugar alcohol/sucralose/glycyrrhizin, and partially hydrogenated palm kernel oil because the prior art teaches that chewable compositions typically use oils/fats and that they can be substituted or augmented with equivalents such as palm kernel oil, and similarly the prior art teaches that the compositions use sweeteners and flavorants which can be substituted or augmented with known sweeteners for the same use such as starch hydrolysate/sugar alcohol/sucralose/glycyrrhizin.  One of ordinary skill would have added or substituted the hydrogenated palm kernel oil and the starch hydrolysate/sugar alcohol/sucralose/glycyrrhizin during the routine experimentation and optimization of the chewable composition of metformin and sitagliptin, and would have done so with a reasonable expectation of success in making an improved composition.  Further, as In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
The Applicant argues “Bilgic fails to disclose the a chewable composition with sufficient specificity such that a person of ordinary skill in the art could modify its teachings to yield the presently claimed composition.
Bilgic, in fact, focuses on a process in order to prepare formulations comprising metformin hydrochloride characterized in that said process relates to use of a granulation solution … None of the specifically exemplified formulations in Bilgic (Examples 1-3) are disclosed as chewable compositions. Examples 1-3 of Bilgic fail to disclose a composition having a sum of fully or partially pregelatinized starch, lubricant, and polyethylene glycol polymer is at least 20 wt.% of the matrix … Bilgic also fails to disclose use of a vegetable oil lubricant which is partially hydrogenated palm kernel oil, soy bean oil, or coconut oil, since it discloses distinct set of lubricants … Accordingly, in view of the lack of specificity of teachings, the Applicant submits that a person of 
This is not found persuasive, the disclosure of Bilgic et al. was used in combination with other references that address the argued deficiencies.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant argues “the other references discussed in the Office Action including Chewable metformin article, Paulsen et al., and the JANUMET prescribing information fail to remedy the deficiencies of Bilgic. The Chewable metoformin article merely discloses a formulation of the generic drug metformin hydrochloride under the brand name Pazametm (i.e., it fails to indicate a chewable formulation). Paulsen discloses a palatable, soft chewable medication vehicle for delivery of a pharmaceutically acceptable active ingredient, but fails to disclose whether the formulation would be suitable for administering a combination of metformin and sitagliptin. The JANUMET prescribing information merely discloses a currently approved combination which is not a chewable dosage form.”
This is not found persuasive.  The disclosures, for example, teach that chewable formulation were known, were known to be useful (e.g. the teaching in Paulsen et al. that chewable formulations can improve patient compliance and ease issues related to swallowing at [0002]), and were known to be used for the same treatment paradigms as instantly claimed (i.e. the delivery of diabetic medications such as metformin), and teach all of the individual aspects of the instant formulation.
In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48,51 (CCPA 1956). Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems. In re Antle, 444 F.2d 1168, 1171-72, 170 USPQ 285,287-88 (CCPA 1971). Which would include other methods of administration (i.e. chewable formulations) as well as potential benefits thereof.  Additionally, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396.
The claimed formulation is made up of common formulary components in typical amounts to deliver known drugs.  In this case, drugs which were already in use for the same general treatment, were already used in combination, and at least one of which was known to be used via a chewable format in a commercial capacity.  Absent criticality, the instantly claimed method would have been obvious.

Conclusion
Claim(s) 2, 7, 10, and 17 are cancelled.  Claim(s) 15 and 16 have been withdrawn.  Claim(s) 1, 3-6, 8, 9, and 11-14 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627